Citation Nr: 1241120	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-18 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.
 
2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for kidney failure, secondary to hypertension.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 


WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
G. Jackson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1972 to September 1992.  He died in May 2010.  The appellant is his surviving spouse.
 
At the time of the Veteran's death claims to reopen the issues of entitlement to service connection for hypertension, and kidney failure secondary to hypertension  were pending.  Following the Veteran's death the appellant applied to be substituted as the claimant for purposes of processing the claims, and that status was granted pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  Id.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and May 2009 rating decisions issued by the RO.  In April 2012, the appellant testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 
 
As the claims submitted by the Veteran were the subject of a previous decision, the Board has a legal duty to address the "new and material evidence" requirement under 38 C.F.R. § 3.156(a) (2012) regardless of the actions of the RO.
 
The issue of entitlement to service connection for cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  The Veteran's claims of entitlement to service connection for hypertension and kidney failure were previously denied by VA in a December 2005 rating decision.  

2.  The December 2005 rating decision held that there was no diagnosis of hypertension in service or within a year of his discharge from active duty; and that hypertension was not shown to be related to service.

3.  The December 2005 rating decision held that kidney failure secondary to hypertension could not be established and there was no evidence showing kidney failure was incurred in or aggravated by service.  
 
4.  The evidence received since the December 2005 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension and kidney failure.
 
5.  It is at least as likely as not that hypertension began during the Veteran's period of active service.
 
6.  Kidney failure was caused by hypertension.
 
 
CONCLUSIONS OF LAW
 
1.  The December 2005 rating decision denying entitlement to service connection for hypertension and kidney failure is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).
 
2.  New and material evidence has been received to reopen the claims of service connection for hypertension and kidney failure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).
 
3.  Resolving reasonable doubt hypertension began during the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).
 
4.  Resolving reasonable doubt kidney failure was caused by hypertension.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 
New and Material-Laws and Regulations
 
The law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
 
The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened, because reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
 
Analysis
 
Service connection for hypertension and kidney failure was denied on the merits in a December 2005 rating decision.  That decision determined that there was no diagnosis of hypertension in service or within a year of the Veteran's discharge from active duty, and that since hypertension was not shown to be related to service, secondary service connection for kidney failure could not be established.  Finally, the rating decision held that there was no evidence showing that kidney failure was incurred in or aggravated by service.  The Veteran did not file a timely appeal and that decision is final.  38 U.S.C.A. § 7105.  The evidence of record at the time of the December 2005 denial included some of the Veteran's service treatment records (1988-1992) and private treatment records.
 
Since the December 2005 rating decision, the additional evidence received includes additional private treatment records indicating hypertension onset in service, September 2007, October 2007 and March 2008 physician statements concluding that the Veteran's hypertension began during his period of service (in Germany), and that the kidney failure was secondary to hypertension.  Additionally, various lay statements have been submitted by and on behalf of the Veteran and a transcript of the appellant's April 2012 hearing before the undersigned.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  Justus.
 
This new evidence of record is material to issues before the Board, as it raises a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension and kidney failure.  Accordingly, new and material evidence has been submitted to reopen the claims of service connection for hypertension and kidney failure.  
 
Service connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96; 38 C.F.R. § 3.303(b).
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).
 
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  
 
A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.
 
Under 38 C.F.R. § 3.310(a) (2012), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, further discussion of the amendment is unnecessary. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
 
The law and regulations governing claims for accrued benefits, as applicable to this case, state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  An application for accrued benefits must be filed within one year after the date of death.  A claim for compensation or dependency and indemnity compensation by a surviving spouse is deemed to include a claim for any accrued benefits.  See 38 C.F.R. § 3.1000(c) 
 
For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); see also  Zevalkink v. Brown, 102 F.3d 1236, 1300 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application). 
 
Analysis
 
The Board notes that that a portion of the Veteran's service treatment records (1982-1988) are not available for review.  In such cases VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.
 
A review of the service medical records reveals that in August 1989, while stationed in Germany, the appellant's blood pressure was elevated at 120/92.  At a July 1992 Report of Medical History associated with his retirement examination, the Veteran reported a history of high or low blood pressure.  The Veteran's July 1992 retirement examination reflects a blood pressure reading of 120/74.  
 
The appellant asserts that the Veteran's hypertension onset during his period of service and that the kidney failure was caused by the hypertension.  
 
May 2000 and February 2002 private treatment records reflect that the Veteran had elevated blood pressure readings, and he was diagnosed with hypertension.  An April 2005 private treatment record reflects that the Veteran reported a history of hypertension that began in 1987.  [The Board notes that this history was provided to private examiners prior to the Veteran's initial claim of entitlement to compensation for hypertension.]  

A September 2005 private treatment record documents a history hypertension and end stage renal disease.
 
In a September 2007 statement, the Veteran's private physician acknowledged that a portion of the Veteran's service treatment records had been lost.  However, the physician reported that the Veteran had significant hypertension and had been taking different combinations of antihypertensives for years and that the Veteran remembered having elevated blood pressure readings during service, specifically his service in Germany.  The physician opined that the Veteran's kidney failure was most likely secondary to hypertension.
 
In an October 2007 statement, a private physician reported that the Veteran's end stage kidney failure was brought on as a result of uncontrollable hypertension, which was documented during the Veteran's military service.  In a March 2008 statement, a physician concluded that there was no doubt that the Veteran had elevated blood pressure readings during service and developed renal failure as a result thereof.  
 
At his retirement physical, the Veteran reported that he had blood pressure abnormalities.  Subsequent to service, the Veteran was diagnosed with hypertension.  Prior to his death, to include prior to his pursuit of compensation for hypertension, the Veteran consistently reported having elevated blood pressure readings in service and being prescribed medication to regulate his blood pressure.  Private physicians have concluded that as a result of the Veteran's hypertension he developed kidney failure.  Taking into account the heightened duty in light of the missing service treatment records, the Board has no reason to doubt the veracity of his statements.  Jandreau, 492 at 1376-77.  Further, post service private treatment records document a history of hypertension and reflect that the Veteran's hypertension onset in service and that his kidney failure was caused by the hypertension.
 
Hence, the Board must conclude that hypertension began in-service and the kidney failure was caused by the hypertension.  Resolving reasonable doubt in the appellant's favor, the Board finds that service connection for hypertension and kidney failure is in order.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.310.

Given the grants of entitlement to service connection based on the Veteran's initial claim, and given that the appellant is now the claimant pursuant to 38 U.S.C.A. § 5121A, the questions of entitlement to service connection for hypertension and kidney failure on an accrued basis are moot since the Veteran's claims for service connection for hypertension and kidney failure have been granted on grounds other than an accrued claim.  
 
 
ORDER
 
New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.
 
New and material evidence has been received to reopen the claim of entitlement to service connection for kidney failure, to include as secondary to hypertension.
 
Entitlement to service connection for hypertension is granted.
 
Entitlement to service connection for kidney failure, secondary to hypertension, is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


